Exhibit 99.1 Annual Meeting of Shareholders of PETRO-CANADA April 29, 2008 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations Section 11.3 1. The following directors were elected to hold office until the next Annual Meeting of Shareholders or until their successors are appointed: Votes for Percent Votes Withheld Percent Ron A. Brenneman 280,435,167 99.62 1,068,191 0.38 Gail Cook-Bennett 279,540,362 99.30 1,962,996 0.70 Claude Fontaine 279,489,653 99.28 2,013,705 0.72 Paul Haseldonckx 280,481,091 99.64 1,022,267 0.36 Thomas E. Kierans 279,544,403 99.30 1,958,955 0.70 Brian F. MacNeill 279,516,070 99.29 1,987,288 0.71 Maureen McCaw 280,434,573 99.62 1,068,785 0.38 Paul D. Melnuk 280,466,766 99.63 1,036,592 0.37 Guylaine Saucier 279,761,504 99.38 1,741,854 0.62 James W. Simpson 280,469,756 99.63 1,033,602 0.37 Daniel Valot 280,434,823 99.62 1,068,535 0.38 2. Deloitte & Touche LLP, Chartered Accountants, was appointed to serve as Petro-Canada’s independent auditors until the next Annual Meeting of Shareholders, with the directors to fix its remuneration: Votes for Percent Votes Withheld Percent 280,528,868 99.65 974,488 0.35 Anyone wishing additional information may contact Investor Inquiries at (403) 296-4040; fax (403) 296-3061 or by email at investor@petro-canada.ca /s/ Hugh L. Hooker Hugh L.
